Citation Nr: 0705655	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  04-29 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial compensable rating for left ear 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Celeste Farmer Krikorian, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to July 
1973.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  


FINDING OF FACT

Left ear hearing loss is at Level II (Table VI).  


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for left 
ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5107 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 
6100, 4.86 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2006).  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 U.S.C.A. § 4.3.

In cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Evaluations of bilateral sensorineural hearing loss range 
from non-compensable (zero percent) to 100 percent based on  
organic impairment of hearing acuity as measured by the  
results of speech discrimination tests together with the 
average hearing threshold levels as measured by pure tone 
audiometry tests in the frequencies 1000, 2000, 3000, and 
4000 cycles per second (Hertz).  38 C.F.R. § 4.85 (2006).  To 
evaluate the degree of disability for service-connected 
hearing loss, the rating schedule establishes eleven (11) 
auditory acuity levels, designated from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  38 C.F.R. § 4.85 and Tables VI, VIA, and VII 
(Diagnostic Code 6100) (2006).  An examination for hearing 
loss must be conducted by a state-licensed audiologist, and 
must include both a controlled speech discrimination test 
(Maryland CNC test) and a pure tone audiometry test.  
Examinations must be conducted without the use of hearing 
aids.  38 C.F.R. § 4.85(a).

The veteran was given two VA audiological examinations since 
filing his claim in February 2002.  The following results 
were documented on the July 2002 examination:




HERTZ



500
1000
2000
3000
4000
LEFT
30
25
35
55
75

The average puretone loss in the left ear was 47.5 decibels.  
Speech audiometry revealed speech recognition ability of 88 
percent in the left ear.  

Using Table VI, the left ear puretone average of 47.5 and 
speech recognition score of 88 yield Level II hearing.  
Because the right ear is not service-connected, it will be 
assigned a Roman Numeral designation for hearing impairment 
of I.  See 38 C.F.R. § 4.85(f); see also 38 C.F.R. § 3.383. 
These scores yield a zero percent rating under Table VII.  

The most recent examination in February 2004 yielded the 
following results:




HERTZ



500
1000
2000
3000
4000
LEFT
35
30
35
50
75


The average puretone loss in the left ear was 47.5 decibels.  
Speech audiometry revealed speech recognition ability of 86 
percent in the left ear.  

Using Table VI, the left ear puretone average of 47.5 and 
speech recognition score of 86 yield Level II hearing.  As 
discussed above the non-service-connected right ear will be 
assigned a Roman Numeral designation for hearing impairment 
of I.  As above, these scores yield a zero percent rating 
under Table VII.  

The Board has considered whether the test results show the 
exceptional patterns of hearing impairment under 38 C.F.R. 
§ 4.86; they do not meet the requirements of paragraph (a) or 
(b).  Each of the puretone thresholds (1000, 2000, 3000, and 
4000 Hertz) does not reach 55 decibels or more nor is there a 
puretone threshold of 30 decibels or less at 1000 hertz and 
70 decibels or more at the 2000 hertz range which would 
warrant the application of the regulation.

The veteran claims that he is entitled to an increase in his 
zero percent rated bilateral hearing loss because his 
disability is so exceptional that he cannot be adequately 
compensated using the normal rating criteria.  He claims that 
he has difficulty hearing conversational speech which 
interferes greatly with his daily life.  He and his 
representative argue that the audiometric testing was 
conducted in a sound proof room which due to its setting 
could not properly evaluate his ability to function in daily 
life.  When there is such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards, an extraschedular rating may 
be assigned.  38 C.F.R. § 3.321(b)(2006).  Where the veteran 
has alleged or asserted that the schedular rating is 
inadequate or where the evidence shows exceptional or unusual 
circumstances, the Board must specifically adjudicate the 
issue of whether an extraschedular rating is appropriate, and 
if there is enough such evidence, the Board must direct that 
the matter be referred to the VA Central Office for 
consideration.  If the matter is not referred, the Board must 
provide adequate reasons and bases for its decision to not so 
refer it.  Colayong v. West, 12 Vet. App. 524,536 (1999); 
Shipwash v. Brown, 8 Vet.App. 218, 227 (1995). 

As discussed above, the veteran has reported because of his 
hearing loss he has difficulty understanding conversational 
speech especially without visual cues.  Nonetheless, there is 
no indication that his hearing loss markedly interferes with 
his employment or otherwise presents such an exceptional or 
unusual disability picture so as to make application of the 
schedular criteria impractical.  Furthermore, the veteran has 
not indicated that his hearing loss has caused any medical 
problems or required periods of hospitalization.  Referral 
for consideration of an extraschedular rating is not 
warranted, because the bilateral hearing loss has not been 
shown to cause such difficulties as marked interference with 
employment or to warrant frequent periods of hospitalization 
or to otherwise render impractical the application of the 
regular schedular standards.  Bagwell v. Brown, 9 Vet. App. 
57, 158-9 (1996); Floyd v. Brown, 9 Vet.App. 88, 96 (1996); 
Shipwash, 8 Vet.App. at 227.  See also VAOPGCPREC. 6-96.

The Board finds that the veteran's current zero percent 
schedular rating under 38 C.F.R. § 4.85 (2006) is adequate, 
and the requirements for an extraschedular rating are not 
met.  38 C.F.R. § 3.321(b) (2006).

Duties to Notify and Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that initial rating claims are considered to 
be "downstream" issues from the original grant of service 
connection.  VA's General Counsel issued an opinion holding 
that a separate notice of the VA's duty to assist the veteran 
and of his concomitant responsibilities in the development of 
his claim involving such downstream issues is not required 
when the veteran was provided adequate VCAA notice following 
receipt of the original claim.  VAOPGCPREC 8-2003.

In connection with the claim for service connection, the RO's 
March 2002 letter describing the evidence needed to support 
the veteran's claim was timely mailed well before the October 
2002 rating decision that denied service connection and the 
August 2003 rating decision that granted service connection.  
After the veteran filed a notice of disagreement in September 
2003, he was notified by letter in November 2003 telling him 
what evidence would be needed, what evidence VA would obtain, 
and what evidence he should provide.  The veteran has not 
been specifically provided with information concerning 
effective dates of awards, as required by Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) (since the degree of 
disability and effective date of the disability are part of a 
claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim).  Nonetheless, once he filed a notice of disagreement 
with the initial rating, he was properly provided with 
information concerning the disability evaluation criteria in 
the statement of the case.

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
affording the veteran two VA audiological examinations.  


ORDER

An higher initial disability rating for left ear hearing loss 
is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


